DETAILED ACTION

This non-final office action is in response to claims 1-20 filed January 31, 2020 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the claims, filed January 31, 2020 has been acknowledged.
Drawings

The drawings filed on January 31, 2020 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims recite “A computing device” but fails to positively recite any structural components, hardware features, or functional elements that are configured to perform. MPEP 2106.03 (I) dictates the Four Categories of Statutory Subject Matter where a machine (also known as a “device”) must be a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014). This category “includes Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). As the courts’ definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d at 1719 (“For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.”). Claims fail to provide the functional elements (hardware/machine components) necessary for “a device” to perform such functions. Therefore, Claims 14, 16-19 fail to fall into one of the four categories of statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 14-17, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ziegeldorf, Jan Henrik, et al. "Coinparty: Secure multi-party mixing of bitcoins." Proceedings of the 5th ACM Conference on Data and Application Security and Privacy. 2015.
Regarding claim 1.  Ziegeldorf taught a computer-implemented method comprising: obtaining a first key, the first key being one of a fixed set of keys distributed to nodes that are eligible to submit data for an entity to a blockchain (Section 4.3, Step T1: Obtain shares [K]i of an unknown random value k.. Page 78, left column, C1. Each mixing peer Mj (i.e. node) obtains a share [di]j of an unknown random value di that represents the private key) ; generating first data (r.sub.j) of the entity for submission to the blockchain (Section 4.3, first para. The mixing peers create transactions                         
                            T
                            ⅈ
                            
                                
                                    →
                                
                                
                                    v
                                
                            
                            
                                
                                    o
                                
                                
                                    π
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ); encrypting the first data (r.sub.j) using at least the first key (Section 4.3, first para. Employ a threshold variant of the ECDSA algorithm. Step T2. Each Mixing peer Mj creates e = SHA-1(                        
                            T
                            ⅈ
                            
                                
                                    →
                                
                                
                                    v
                                
                            
                            
                                
                                    o
                                
                                
                                    π
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            )
                        
                    . See Step T3. Section 5.4. We use elliptic curve integrated encryption scheme over the secp256k1 curve as encryption scheme E in the shuffling phase. ECDSA is used for signatures. Section 4.2 step S1); and submitting the encrypted first data to a mixing service, the mixing service being configured to generate a mixed transaction based on the encrypted first data and at least one other encrypted data submission from one or more eligible nodes (Section 4.3 Step T3 to T5. Using the generator of the curve G, each Mj computes [kG]j = [k]jG and broadcasts her share [kG]j. Mj receives the other peers' shares and reconstructs kG. With (x; y) := kG and R := x mod n, the mixing peers compute                         
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            
                            *
                            
                                
                                    ⅇ
                                    +
                                    d
                                    ⋅
                                    R
                                
                            
                        
                     and reconstruct S.). The mixing peers output the ECDSA signature (R, S) and with it build and broadcast).
Claims 14 and 15 recite similar limitations to claim 1, mutatis mutandis, the subject matter of claim 14, which is therefore, also considered to be taught by Ziegeldorf  as above. (See also the abstract. Multi-party mixing of bitcoin blockchain).
Regarding claim 2, Ziegeldorf further taught the method of claim 1, wherein the first key is a first key share (k.sub.j) of a private key (k), the first key share (k.sub.j) being one of a plurality of key shares that are distributed to eligible nodes and that are used for collaboratively constructing the private key (k) (Page 78, each mixing peer Mj obtains a share [di]j of an un- known random value di that represents the private key. Section 4.3, first paragraph. The private key di corresponding to an escrow address Ti is shared across the mixing peers,).
Claims 16, 20 recite similar limitations to claim 2, mutatis mutandis, the subject matter of claims 16, 20, which is therefore, also considered to be taught by Ziegeldorf  as above.
Regarding claim 3, Ziegeldorf further taught the method of claim 2, wherein the first data (r.sub.j) is encrypted using the first key share (k.sub.j) and a public key (Pk.sub.C.sub.i) associated with the entity (Section 4.2, step S1. Each input peer i encrypts and broadcasts her output address Oi using the public keys K1; :::;Km of the mixing peers in a layered encryption. Also, each input peer i secret shares the hash H(Oi), i.e., sends [H(Oi)]j to Mj=1::m.).
Regarding claim 4, Ziegeldorf further taught the method of claim 3, further comprising: encrypting the first key share (k.sub.j) using the public key (Pk.sub.C.sub.i) associated with the entity; collaborating with other eligible nodes to generate a secret (kG) using the first key share (k.sub.j); and providing the encrypted first key share (k.sub.j) and the generated secret (kG) to an entity node associated with the entity for use in verifying the validity of the first key share (k.sub.j) See page 78, left column. Steps C1 to C4 and S1 to S5. Peers generate public key, share encrypted key share, computes checksum and validates.).
Regarding claim 5, Ziegeldorf further taught the method of claim 4, wherein the secret (kG) is collaboratively generated based on a secret share joining process (Page 78, right column, steps S4, T2).
Regarding claim 6, Ziegeldorf further taught the method of claim 1, wherein the first data (r.sub.j) comprises an alphanumeric string (Section 4.3: transactions. Section 3: transactions. Transaction data is inherently alphanumeric. I1….In, O1….On are input and output addresses).
Claim 17 recites similar limitations to claim 6, mutatis mutandis, the subject matter of claim 17, which is therefore, also considered to be taught by Ziegeldorf  as above.
Regarding claim 9, Ziegeldorf taught the method of claim 2, wherein obtaining the first key comprises receiving the first key share (k.sub.j) from the entity (Page 76, Section 2.2).
Regarding claim 10, Ziegeldorf taught the method of claim 9, wherein the first key share is received from the entity in response to a transfer of tokens to an entity node associated with the entity for a service rendered by the entity (Page 78, left column, steps C1 to C4. Page. 77, section 4 (protocol run with three participants)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegeldorf in view of US 2007/0283161 A1 to Yami et al. (“Yami”).
Regarding claim 7, Ziegeldorf taught the method of claim 6, Ziegeldorf  does not but the analogous art Yami taught wherein the first data (r.sub.j) comprises a concatenation of a data string and a second string containing at least a portion of a public key (Pk.sub.C.sub.i) associated with the entity (Para. 0028.  The document processing device 104 then generates a first random string (extension Part A) via any suitable means known in the art. The document processing device 104 then uses the private key portion of the key pair as a seed for the generation of a second random string (extension Part B). The document processing device 104 then performs a hashing operation on the public key portion of the key pair, thereby generating hash data (extension Part C). The first random string (Part A), the second random string (Part B), and the hash data (Part C) are then used to generate password data,…. the password data is a concatenation of Part A, Part B, and Part C).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Ziegeldorf by including the idea of the first data (r.sub.j) comprises a concatenation of a data string and a second string containing at least a portion of a public key (Pk.sub.C.sub.i) associated with the entity as taught by Yami in order to have a system that supplies certificate authorization to users in a secure fashion, and which does not require that one be preassigned (Yami, Para. 0004).
Regarding claim 8, Ziegeldorf-Yami combination further taught the method of claim 7, wherein the first data (r.sub.j) further includes a third string identifying a service provided by the entity (Yami, Para. 0028, 0035).
Claims 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegeldorf in view of US 2017/0063559 A1 to Wallrabenstein et al. (“Wallrabenstein”).
Regarding claim 11, Ziegeldorf taught the method of claim 2, Ziegeldorf does not but the analogous art Wallrabenstein taught wherein the first data (r.sub.j) is encrypted using an exclusive- or encryption (Wallrabenstein, Para. 0111 exclusive-or encryption).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Ziegeldorf by including the idea of the first data (r.sub.j) is encrypted using an exclusive- or encryption as taught by Wallrabenstein in order to mitigate PUF aging and/or side-channel attacks (Wallrabenstein, Para. 0011).
Regarding claim 12, Ziegeldorf-Wallrabenstein combination further taught the method of claim 1, wherein the first key (k.sub.i) is a first public key (Pk.sub.C.sub.i.sup.j) associated with the entity, the first public key (Pk.sub.C.sub.i.sup.j) being one of a first set of node-specific public keys that are generated by the entity and that are distributed to eligible nodes, each of the public keys in the first set having a corresponding private key that is retained by the entity (Eallrabenstein, Para. 0062. The public keys are made available to all participants, while the private keys are distributed securely to each participant (e.g., using the device's public key and Algorithm 3 below)).
Claim 18 recites similar limitations to claim 12, mutatis mutandis, the subject matter of claim 18, which is therefore, also considered to be taught by Ziegeldorf  as above.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 101, set forth in this Office action and to include all of the limitations of the base claim and any 
Claim 13. The method of claim 1, wherein the mixed transaction specifies a first quantity of tokens to transfer to the entity, the first quantity depending on a number of encrypted data submissions of the entity that are included as inputs in the mixed transaction.
Dependent claim 19 would also be allowable based off its dependency to allowable claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014093224 A1: The pushing the image data to the processor-based mobile device accessory may include pushing the image data in response to a network purchase transaction. The method may further include: transferring a token associated with the purchase transaction. Transferring the token may trigger transmitting the encrypted image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438